Case 2:20-cv-02424-JS-ARL Document 16 Filed 08/31/20 Page 1 of 2 PageID #: 58




                                                  One Lincoln Center | Syracuse, NY 13202-1355 | bsk.com

                                                                              SUZANNE MESSER, ESQ.
                                                                                   smesser@bsk.com
                                                                                     P: 315.218.8628
August 31, 2020

VIA ELECTRONIC FILING

Magistrate Judge Arlene R. Lindsay
United States District Court, Eastern District of New York
Long Island Federal Courthouse
814 Federal Plaza
Central Islip, NY 11722-4451

Magistrate Judge Steven L. Tiscione
United States District Court, Eastern District of New York
100 Federal Plaza (Chambers 714)
Central Islip, NY 11722

Re:   Stellato v. Hofstra University, Civil Action No. 2:20-cv-01999 (JS-ARL)
      Buckley v. Hofstra University, Civil Action No. 2:20-cv-02424 (JS-ARL)
      Latvala v. Hofstra University, Civil Action No. 2:20-cv-02368 (JS-ST)

Dear Judge Lindsay and Judge Tiscione:

We represent Hofstra University in the above-referenced actions.

In anticipation of a motion to consolidate these three actions, on July 30, 2020, we
requested an extension in the deadline to answer or otherwise respond to the
complaints until September 4, 2020. Your Honors granted this request on July 31, 2020
in the Stellato and Buckley actions and on August 5, 2020 in the Latvala action.

On August 19, 2020, counsel for the Plaintiff in the Stellato action filed a motion to
consolidate the actions. Civil Action No. 2:20-cv-01999 (ECF Doc. No. 12). This motion
is not opposed by the University. In the motion and proposed order, Plaintiff proposes
to file a consolidated pleading within 30 days of an order granting the motion to
consolidate, and proposes to allow the University until 30 days thereafter to answer or
otherwise respond to the consolidated pleading.

The Court has not yet ruled on the motion to consolidate. In light of the pending motion
and anticipated amended pleading, the University hereby requests that the Court extend
its answer deadlines in each of the above-referenced cases to a date that falls 30 days
after the filing of a consolidated amended complaint.

Counsel for the Plaintiffs have consented to this request.


                                                                                             3599775.1
Case 2:20-cv-02424-JS-ARL Document 16 Filed 08/31/20 Page 2 of 2 PageID #: 59



Hon. Arlene R. Lindsay and Hon. Steven L. Tiscinoe
August 31, 2020
Page 2


If this request meets with the Court’s approval, please “so order” an adjourned deadline
for the University to answer or otherwise respond to the complaints in each purported
class action.

Respectfully submitted,

BOND, SCHOENECK & KING, PLLC



Suzanne Messer

cc:   Joseph Marchese, Esq.
      Andrew Obergfell, Esq.
      Sarah Westcot, Esq.

      Eleanor Drake, Esq.
      Ellen Noteware, Esq.
      Joseph Hashmall, Esq.

      Nathaniel Tarnor, Esq.
      Steve Berman
      Daniel J. Kurowski, Esq.
      Whitney Siehl, Esq.




                                                                                 3599775.1
